Citation Nr: 0105654	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  99-24 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.  

Entitlement to an effective date earlier than June 30, 1997, 
for a grant of service connection for post-traumatic stress 
disorder with bipolar disorder for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1970.  He died in June 1998.  The appellant is his 
surviving spouse.  

This matter originates from a February 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, that granted a claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD) with bipolar disorder, and assigned a 
50 percent evaluation, effective from July 31, 1997.  The 
veteran filed a notice of disagreement in March 1998.  By 
rating action of August 1998, the RO, among other things, 
assigned a 50 percent evaluation for service-connected PTSD 
with bipolar disorder, effective from June 30, 1997, the date 
of receipt of the veteran's informal claim for service 
connection.  The appellant then filed a timely appeal with 
respect to the issue of an appropriate effective date of 
service connection for PTSD with bipolar disorder for the 
purposes of accrued benefits.  

This matter is also before the Board of Veterans' Appeals 
(Board) on appeal from the August 1998 rating decision in 
which the RO denied a claim of entitlement to service 
connection for the cause of the veteran's death.  Death 
pension and dependents' educational assistance under 38 
U.S.C., chapter 35, were also denied, but no appeal was 
initiated, except as to the denial of service connection for 
the cause of the veteran's death.  Accrued benefits only for 
July 1997 were granted, and the appellant was so informed in 
correspondence dated in August 1998.  

By rating action of August 1999, the RO denied the 
appellant's claims of entitlement to dependency and indemnity 
compensation (DIC) under 38 U.S.C.A. § 1318 and entitlement 
to service connection for subacute peripheral neuropathy for 
the purposes of accrued benefits.  In September 1999, the 
appellant filed a notice of disagreement as to each denial, 
and the RO issued a statement of the case in December 1999 on 
these issues.  However, it does not appear that the appellant 
thereafter filed a substantive appeal with respect to either 
issue.  See 38 C.F.R. § 20.200 (2000).  Consequently, the 
Board does not have jurisdiction of these issues.  Id.  

The issue of entitlement to service connection for the cause 
of the veteran's death will be addressed in the REMAND that 
follows the decision below.  


FINDINGS OF FACT

1.  The veteran's informal claim of entitlement to service 
connection for PTSD was received by the RO on June 30, 1997.  

2.  The veteran's formal claim (VA From 21-526) of 
entitlement to service connection for PTSD was received by 
the RO on July 31, 1997.  

3.  By rating action of February 1998, the RO granted service 
connection for PTSD with bipolar disorder, and assigned a 
50 percent evaluation, effective from July 31, 1997.  

4.  The veteran died in June 1998.  

5.  In August 1998, subsequent to the veteran's death, the RO 
assigned a 50 percent evaluation for service-connected PTSD 
with bipolar disorder, effective June 30, 1997, the date of 
receipt of the veteran's informal claim for service 
connection.  


CONCLUSION OF LAW

An effective date earlier than June 30, 1997, for a grant of 
service connection for PTSD with bipolar disorder, for 
accrued benefits purposes, is not warranted.  38 U.S.C.A. 
§§ 1110, 5110(a), 5121(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.155(a), 3.400, 3.1000 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed an informal claim for service connection 
for PTSD, which was received on June 30, 1997, as reflected 
by an annotation on his VA Form 21-526.  Thereafter, the 
veteran's formal claim (VA Form 21-526) of entitlement to 
service connection for PTSD was received by the RO on 
July 31, 1997.  By rating action of February 1998, service 
connection was granted for PTSD with bipolar disorder, 
effective from July 31, 1997, the date of receipt of the 
veteran's formal claim.  By rating action of August 1998, the 
RO assigned an effective date of June 30, 1997, the date of 
receipt of the informal claim.  

The appellant's claim of entitlement to accrued benefits was 
received in August 1998.  She contends that an effective date 
much earlier than June 30, 1997, is warranted because 
veterans with PTSD are totally unaware of what their medical 
problems are.  

Upon the death of a veteran, periodic monetary benefits to 
which that individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of his death (accrued benefits) and due and unpaid 
for the period not to exceed two years, shall, upon the death 
of such individual be paid to the living person first listed 
as follows:  (1) his spouse, (2) his children (in equal 
shares), (3) his dependent parents (in equal shares).  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  In order to be 
eligible for accrued benefits, the claim for accrued benefits 
must be filed within one year after the date of death.  
38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  The 
entitlement of the accrued benefits claimant is derived from 
the veteran's entitlement, and the accrued benefits claimant 
is not entitled to a greater benefit than the veteran would 
have received had he lived.  Zevalkink v. Brown, 6 Vet. App. 
483, 489-90 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 1996), 
cert. denied, 117 S. Ct. 2478 (1997).  An informal claim is 
any communication or action, indicating an intent to apply 
for one or more benefits.  38 C.F.R. § 3.155(a).  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  Id.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.  

Unless specifically provided otherwise by law, the effective 
date of an award based on an original claim for compensation 
benefits shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

At the time of the veteran's death, service connection was in 
effect for PTSD.  As stated previously, by rating action of 
February 1998, service connection was granted for PTSD with 
bipolar disorder, and the RO assigned a 50 percent 
evaluation, effective from July 31, 1997.  By rating action 
of August 1998, the RO assigned a 50 percent evaluation, 
effective from June 30, 1997, the date of receipt of the 
veteran's informal claim for service connection.  The 
appellant was granted accrued benefits effective from the 
first of the month following the month of the veteran's claim 
for benefits in June 1997, that is, she received monetary 
benefits effective from July 1, 1997, on an accrued basis.  
As there was no claim for compensation benefits pending prior 
to the claim filed on June 30, 1997, an effective date prior 
to June 30, 1997, for a grant of service connection for PTSD 
with bipolar disorder is not warranted.  It follows that the 
appellant is not entitled to accrued benefits for a prior 
period.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  

The Board acknowledges the appellant's contention that the 
effective date should be earlier than June 30, 1997.  
However, since the RO has granted benefits as of the date the 
veteran filed his informal claim, it has already assigned the 
earliest possible effective date for the grant of such 
benefits - June 30, 1997.  Hence, the Board concludes that an 
effective date earlier than the date assigned by the RO 
(June 30, 1997) for a grant of service connection for PTSD 
and bipolar disorder for accrued benefits purposes is not 
warranted.  


ORDER

An effective date earlier than June 30, 1997, for a grant of 
service connection for PTSD with bipolar disorder, for 
accrued benefits purposes, is denied.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new law 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100; VAOPGCPREC 
11-2000; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The new law contains revised notice provisions and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2098-99 (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not considered the appellant's claim in the 
context of the new law, and the appellant has not had an 
opportunity to prosecute her claim in that context, it would 
be potentially prejudicial to the appellant if the Board were 
to issue a decision at this time.  Consequently, in order to 
ensure the appellant due process of law, and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, forwarding the claims file to a VA examiner for an 
opinion.  This is required because the medical evidence of 
record is inadequate for determining whether the veteran's 
terminal disease process can be linked to his period of 
military service or service-connected PTSD with bipolar 
disorder.  

In claims of service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or to service-
connected disability.  See 38 U.S.C.A § 1310; 38 C.F.R. §§ 
3.310, 3.312.  This may be accomplished by the submission of 
evidence showing that service-connected disability is either 
a principal or contributory cause of death.  38 C.F.R. 
§ 3.312(a).  A service-connected disability is considered the 
"principal" cause of death when that disability, "singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause 
of death must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient that it casually shared 
in producing death; rather, it must be shown that there was a 
causal connection.  Id.  

The veteran's death certificate shows that the immediate 
cause of death was cirrhosis of the liver due to (or as a 
consequence of) chronic hepatitis C.  Diabetes was listed as 
a significant condition contributing to the veteran's death.  
No autopsy was performed.  The appellant contends that the 
cause of the veteran's death, cirrhosis of the liver due to 
chronic hepatitis C, is the direct result of the veteran's 
service-connected PTSD or to hepatitis C that was contracted 
in service.  Specifically, the appellant claims that the 
veteran's service-connected PTSD caused his attempted suicide 
shortly after discharge from service, when the veteran slit 
his left wrist, which resulted in the veteran's blood 
transfusions.  The appellant claims that the veteran 
contracted hepatitis C from these blood transfusions.  She 
claims that, had the veteran not had PTSD at the time, he 
would not have tried to commit suicide, and consequently 
would not have died, because he would not have had any blood 
transfusions.  In other words, she asserts that because of 
the blood transfusions, he contracted hepatitis C that led to 
the liver disease that caused his death.  

The record contain various findings, including a private 
physician's May 1998 opinion that the veteran was being 
treated for terminal cirrhosis secondary to hepatitis C, 
which was contracted during his service in Vietnam.  Earlier 
treatment records from the same physician also indicate that 
in October 1985, the veteran's liver function studies were 
elevated.  In December 1985, February 1986, and 
December 1988, the veteran's liver function studies were 
mildly abnormal.  In February 1986, the assessment was 
abnormal liver function studies of undetermined etiology 
possibly related to cholestasis or fatty infiltration of the 
liver from poorly controlled diabetes.  In December 1988, it 
was noted that the veteran had evidence of chronic liver 
disease for some time, probably based on fatty infiltration 
of the liver since his diabetes had never been well 
controlled.  In March 1989, cirrhosis of the liver was noted.  

Other private treatment records show that in September 1972, 
the veteran was hospitalized after cutting his left wrist in 
a suicide attempt.  Due to the severe wound, the veteran 
required a number of blood transfusions.  In April 1995, it 
was noted that the veteran's hepatitis C was probably 
acquired in blood transfusions many years ago.  In January 
1996, the veteran's history of hepatitis C, diagnosed in 
1988, was noted.  In February 1997, a history of liver 
transplantation due to hepatitis C earlier that month was 
noted.  

While the record contains the veteran's service medical 
records, private and VA treatment reports, and written 
statements from the appellant wherein she alleges that the 
veteran's service-connected PTSD materially contributed to 
the veteran's death, it is unclear whether any examiner has 
specifically determined that the veteran's terminal disease 
process can be linked to the veteran's period of military 
service or to service-connected disability, namely PTSD with 
bipolar disorder.  Based on a review of the evidence of 
record, the Board finds that further evidentiary development 
is necessary to obtain more definitive evidence on this 
point, especially in light of the conflicting evidence of 
record.  Therefore, to satisfy VA's duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim, the claims file should be forwarded to a VA examiner 
for an opinion.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, 2098 (to be codified at 
38 U.S.C. § 5103A(d)).  Specifically, the Board finds that a 
medical opinion is required from an expert who has reviewed 
the entire claims file, including all of the veteran's 
service medical records, something that has not yet been 
done.  See 38 C.F.R. § 19.9 (2000).  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the appellant to 
provide information regarding any 
treatment records immediately prior to 
the veteran's death that have not already 
been made part of the record.  The RO 
should assist the appellant in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2000).  If 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  After the above-requested development 
has been completed to the extent 
possible, the RO should forward the 
claims file, along with all additional 
evidence obtained pursuant to the request 
above, to the appropriate VA examiner.  
Based upon a review of the veteran's 
entire medical record, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability) that the veteran's 
terminal disease process was attributable 
to the veteran's period of military 
service or to his service-connected PTSD 
with bipolar disorder.  The rationale for 
any opinions offered by the examiner 
should be set forth in detail.  If the 
examiner provides an opinion that is 
contrary to one already of record, then 
the examiner should point to specific 
findings and medical authority to explain 
why his or her opinion differs from the 
opinion already of record (see May 1998 
private medical opinion).  

4.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal is denied, a 
supplemental statement of the case (SSOC) 
should be issued.  

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to the Board for further appellate review, if in 
order.  No action is required of the appellant until she 
receives further notice.  The purpose of this remand is to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issue.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 


Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 


